
	
		II
		110th CONGRESS
		2d Session
		S. 3095
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to expand
		  the Medicare Rural Hospital Flexibility Program to increase the delivery of
		  mental health services and other health services to veterans of Operation
		  Enduring Freedom and Operation Iraqi Freedom and to other residents of rural
		  areas, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Relief for Rural Veterans in
			 Crisis Act of 2008.
		2.Expansion and
			 extension of the Medicare Rural Hospital Flexibility Program
			(a)In
			 generalSection 1820(g) of the Social Security Act (42 U.S.C.
			 1395i–4(g)) is amended by adding at the end the following new paragraph:
				
					(6)Providing
				mental health services and other health services to veterans and other
				residents of rural areas
						(A)Grants to
				statesThe Secretary may award grants to States that have
				submitted applications in accordance with subparagraph (B) for increasing the
				delivery of mental health services or other health care services deemed
				necessary to meet the needs of veterans of Operation Iraqi Freedom and
				Operation Enduring Freedom living in rural areas (as defined for purposes of
				section 1886(d) and including areas that are rural census tracks, as defined by
				the Administrator of the Health Resources and Services Administration),
				including for the provision of crisis intervention services and the detection
				of post-traumatic stress disorder, traumatic brain injury, and other signature
				injuries of veterans of Operation Iraqi Freedom and Operation Enduring Freedom,
				and for referral of such veterans to medical facilities operated by the
				Department of Veterans Affairs, and for the delivery of such services to other
				residents of such rural areas.
						(B)Application
							(i)In
				generalAn application is in accordance with this subparagraph if
				the State submits to the Secretary at such time and in such form as the
				Secretary may require an application containing the assurances described in
				subparagraphs (A)(ii) and (A)(iii) of subsection (b)(1).
							(ii)Consideration
				of regional approaches, networks, or technologyThe Secretary
				may, as appropriate in awarding grants to States under subparagraph (A),
				consider whether the application submitted by a State under this subparagraph
				includes 1 or more proposals that utilize regional approaches, networks, health
				information technology, telehealth, or telemedicine to deliver services
				described in subparagraph (A) to individuals described in that subparagraph.
				For purposes of this clause, a network may, as the Secretary determines
				appropriate, include Federally qualified health centers, rural health clinics,
				home health agencies, community mental health clinics and other providers of
				mental health services, pharmacists, local government, and other providers
				deemed necessary to meet the needs of veterans.
							(iii)Coordination
				at local levelThe Secretary shall require, as appropriate, a
				State to demonstrate consultation with the hospital association of such State,
				rural hospitals located in such State, providers of mental health services, or
				other appropriate stakeholders for the provision of services under a grant
				awarded under this paragraph.
							(iv)Special
				consideration of certain applicationsIn awarding grants to
				States under subparagraph (A), the Secretary shall give special consideration
				to applications submitted by States in which veterans make up a high percentage
				(as determined by the Secretary) of the total population of the State. Such
				consideration shall be given without regard to the number of veterans of
				Operation Iraqi Freedom and Operation Enduring Freedom living in the areas in
				which mental health services and other health care services would be delivered
				under the application.
							(C)Coordination
				with VAThe Secretary shall, as appropriate, consult with the
				Director of the Office of Rural Health of the Department of Veterans Affairs in
				awarding grants to States under subparagraph (A).
						(D)Use of
				fundsA State awarded a grant under this paragraph may, as
				appropriate, use the funds to reimburse providers of services described in
				subparagraph (A) to individuals described in that subparagraph.
						(E)Limitation on
				use of grant funds for administrative expensesA State awarded a
				grant under this paragraph may not expend more than 15 percent of the amount of
				the grant for administrative expenses.
						(F)Final
				reportNot later than 1 year after the date on which the last
				grant is awarded to a State under subparagraph (A), the Secretary shall submit
				a report to Congress on the grants awarded under such subparagraph. Such report
				shall include an assessment of the impact of such grants on increasing the
				delivery of mental health services and other health services to veterans of the
				United States Armed Forces living in rural areas (as so defined and including
				such areas that are rural census tracks), with particular emphasis on the
				impact of such grants on the delivery of such services to veterans of Operation
				Enduring Freedom and Operation Iraqi Freedom, and to other individuals living
				in such rural
				areas.
						.
			(b)Use of funds
			 for federal administrative expensesSection 1820(g)(5) of the
			 Social Security Act (42 U.S.C. 1395i–4(g)(5)) is amended—
				(1)by striking
			 beginning with fiscal year 2005 and inserting for each of
			 fiscal years 2005 through 2008; and
				(2)by inserting
			 and, of the total amount appropriated for grants under paragraphs (1),
			 (2), and (6) for a fiscal year (beginning with fiscal year 2009) after
			 2005).
				(c)Extension of
			 authorization for FLEX grantsSection 1820(j) of the Social
			 Security Act (42 U.S.C. 1395i–4(j)) is amended—
				(1)by striking
			 and for and inserting for; and
				(2)by inserting
			 , for making grants to all States under paragraphs (1) and (2) of
			 subsection (g), $55,000,000 in each of fiscal years 2009 and 2010, and for
			 making grants to all States under paragraph (6) of subsection (g), $50,000,000
			 in each of fiscal years 2009 and 2010, to remain available until
			 expended before the period at the end.
				
